            Case 1:18-cv-10340-DJC Document 80 Filed 04/03/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

CENTRO PRESENTE, a membership             )
organization, et al.,                     )
                                          )
        Plaintiffs,                       )
                                          )
        v.                                )                   Case No. 1:18-cv-10340 (DJC)
                                          )
DONALD J. TRUMP, President of the United  )
States, in his official capacity, et al., )
                                          )
        Defendants.                       )
___________________________________________

                JOINT MOTION TO MODIFY DEPOSITION DISCOVERY

       The parties hereby stipulate to, and respectfully request, on the terms set forth in this joint

motion, a stay of the deadline by which Plaintiffs must take depositions pending either (a) the

disposition of the Government’s appeal of the preliminary injunction in Ramos v. Nielsen,

No. 18-16981 (“Ramos appeal”), by the assigned three-judge panel of the U.S. Court of Appeals

for the Ninth Circuit, or (b) other order of this Court.

       The basis for this joint motion is as follows:

       1.       Pursuant to the parties’ joint motion following the Defendants’ stay request

pending the lapse in appropriations, the Court ordered that the last day to serve written discovery
requests is April 19, 2019, and the deadline to complete fact discovery is May 17, 2019.

Currently pending before the Court is Plaintiffs’ Motion to Compel Responses to White House

Discovery, ECF No. 74, which seeks to compel production of documents and Rule 30(b)(6)

testimony. Defendants submitted their opposition on March 22, 2019, and Plaintiffs submitted

their proposed reply on April 1, 2019. In order to streamline the activities in this Action, the

parties jointly request that the deadline for depositions be extended. This will allow time for the

parties to complete written discovery and complete briefing of discovery disputes.
            Case 1:18-cv-10340-DJC Document 80 Filed 04/03/19 Page 2 of 7




       2.       On November 20, 2017, the Acting Secretary of Homeland Security terminated

temporary protected status (“TPS”) for Haiti effective July 22, 2019. See 83 Fed. Reg. 2648-01,

2648 (Jan. 18, 2018). In a January 18, 2018 notice, the Secretary of Homeland Security

terminated El Salvador’s TPS designation effective September 9, 2019. See 83 Fed. Reg. 2654-

01 (Jan. 18, 2018). On May 4, 2018, the Secretary also announced the termination of TPS for

Honduras effective January 5, 2020. See 83 Fed. Reg. 26074 (June 5, 2018). Plaintiffs have

brought claims under the Administrative Procedure Act and the Fifth and Fourteenth

Amendments relating to those terminations. Defendants believe the Court lacks jurisdiction over

this matter and, otherwise, believe the terminations were conducted in accordance with all

applicable laws.

       3.       Plaintiffs’ claims are similar to the claims raised in Ramos v. Nielsen, 3:18-cv-

1554-EMC (N.D. Cal.), appeal filed, No. 18-16981 (9th Cir.), relating to termination of TPS for

El Salvador, Haiti, Nicaragua, and Sudan. Defendants believe the Court in Ramos lacks subject

matter jurisdiction and that the terminations at issue in that case were conducted in accordance

with all applicable laws.

       4.       On October 3, 2018, in Ramos, the Northern District of California issued an order

preliminarily enjoining and restraining the Government “from engaging in, committing, or

performing, directly or indirectly, by any means whatsoever, implementation and/or enforcement

of the decisions to terminate TPS for Sudan, Haiti, El Salvador, and Nicaragua pending

resolution of this case on the merits.” See Ramos v. Nielsen, 336 F. Supp. 3d 1075, 1108 (N.D.

Cal. 2018).

       5.       On October 11, 2018, the Government appealed the preliminary injunction in

Ramos to the U.S. Court of Appeals for the Ninth Circuit. Ramos, Notice of Appeal [ECF

No. 129]. Briefing is now complete, and the parties expect the case to be scheduled for argument

in the coming months.

       6.       On October 26, 2018, the Government stipulated that TPS for El Salvador, Haiti,

Nicaragua, and Sudan would remain in effect during the pendency of the Ramos appeal. See


                                                  2
            Case 1:18-cv-10340-DJC Document 80 Filed 04/03/19 Page 3 of 7




Ramos, Stipulation to Stay Proceedings [ECF No. 138] ¶ 6(c). The Government also stated that,

in the event the preliminary injunction were reversed on appeal, any termination of TPS for

Sudan, Haiti, El Salvador, and Nicaragua would go into effect no sooner than 120 days from the

issuance of any appellate mandate to the district court. See Ramos, Declaration of Donald

Neufeld [ECF No. 135-1] ¶ 10; Ramos, Stipulation to Stay Proceedings [ECF No. 138] ¶ 6; see

also Continuation of Documentation for Beneficiaries of Temporary Protected Status

Designations for Sudan, Nicaragua, Haiti, and El Salvador, 84 Fed. Reg. 7103 (March 1, 2019).

       7.       On March 12, 2019, the Government also stipulated that TPS for Honduras and

Nepal would remain in effect during the pendency of the Ramos appeal. See Bhattarai v.

Nielsen, Case No. 3:19-cv-731-EMC (N.D. Cal.) [ECF No. 23] ¶ 6. The Government stipulated

that, in the event the preliminary injunction were reversed on appeal, any termination of TPS for

Honduras and Nepal would go into effect no sooner than 120 days from the issuance of any

appellate mandate to the district court or, to the extent the Government moved the district court

to vacate the stay, 180 days from vacatur of the stay by the district court. Id. ¶ 7. 1 The
Government further stipulated that it would take steps with respect to TPS holders from

Honduras and Nepal equivalent to those it agreed to take with respect to the TPS holders at issue

in Ramos. Id. ¶ 7.

       8.       In light of the above, and to conserve the parties’ resources and help streamline

this action for the Court and the parties, the parties stipulate and jointly move the Court to stay

the deadline by which Plaintiffs must take depositions pending either (a) the disposition of the

Government’s appeal of the preliminary injunction in Ramos v. Nielsen, No. 18-16981, by the

assigned three-judge panel of the U.S. Court of Appeals for the Ninth Circuit, or (b) other order

of this Court. Therefore, both sides agree to not conduct depositions during the pendency of that

stay except by agreement between the parties. To the extent the three-judge panel in the Ninth

1
  In Bhattarai, the Government reserved the right to move the District Court for the Northern
District of California to lift the stay if the appellate decision in Ramos suggests a basis on which
to distinguish the Honduras and Nepal TPS terminations from those at issue in Ramos.
Bhattarai, Stipulation to Stay Proceedings [ECF No. 22] ¶ 6.


                                                  3
            Case 1:18-cv-10340-DJC Document 80 Filed 04/03/19 Page 4 of 7




Circuit vacates the preliminary injunction in Ramos, the parties further agree to produce for live

testimony within forty-five days of the expiration of that stay any party deponents under a

party’s control who either: 1) are agreed upon by the parties (including with respect to requested

conditions, e.g., subject matter, duration); or 2) are compelled to testify, subject to the exhaustion

of all appellate options. To the extent the three-judge panel in the Ninth Circuit affirms the

preliminary injunction in Ramos, the parties will address next steps in a status report to be filed

with this Court within 14 days of such a decision.

       9.       The parties do not ask this Court to stay the remaining discovery deadlines,

including but not limited to the April 19, 2019 deadline for the parties to serve any written

discovery. Plaintiffs maintain that continuing with written discovery (including document

production and the drafting of privilege logs) and litigating their discovery-related disputes

during the pendency of this limited stay should help facilitate timely completion of discovery and

ultimate resolution of this action, following the disposition of the Government’s appeal in

Ramos. Plaintiffs, however, reserve their rights in accordance with the Federal Rules of Civil

Procedure to move for additional discovery after the April 19, 2019, deadline, and Defendants

reserve their rights to oppose such a motion. The parties agree to meet and confer with respect to

any discovery a party seeks to serve after April 19, 2019 to determine whether or not such issues

should be raised with the Court.

       10.      Defendants reserve the right to request a stay of any discovery order issued during

the pendency of this requested stay to pursue any appellate options that they may have of any

such discovery order. Both sides reserve the right to pursue any arguments in support of their

substantive and discovery-related positions during the pendency of this requested stay, including

but not limited to the right of either party to move for or oppose additional adjustments to the

Scheduling Order following the disposition of the Government’s appeal of the preliminary

injunction in Ramos v. Nielsen, No. 18-16981, by the assigned three-judge panel of the Ninth

Circuit.




                                                  4
           Case 1:18-cv-10340-DJC Document 80 Filed 04/03/19 Page 5 of 7




       11.     This Court has the authority to stay deposition discovery pending the appeal in

Ramos: “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes of its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254-55 (1936).

       12.     Accordingly, Plaintiffs and Defendants, through counsel, stipulate and

respectfully move the Court to order as follows:

               (a)     A stay of the deadline by which Plaintiffs must take depositions pending

       either (a) the disposition of the Government’s appeal of the preliminary injunction in

       Ramos v. Nielsen, No. 18-16981, by the assigned three-judge panel of the U.S. Court of

       Appeals for the Ninth Circuit, or (b) other order of this Court.

               (b)     All other discovery-related deadlines shall be retained, and the parties

       shall continue with written discovery and filing any motion to compel briefing.

               (c)     Should either side for any reason fail to comply with the terms of this joint

       motion, each side reserves the right to move this Court for relief. The parties, however,

       shall work in good faith to resolve the matter before they may petition the Court for

       further guidance.

       13.     If this motion for stay is granted, undersigned counsel will file a status report with

this Court within 14 days of the disposition of the Government’s appeal of the preliminary

injunction in Ramos v. Nielsen, No. 18-16981, by the assigned three-judge panel of the Ninth

Circuit.


 Respectfully submitted,
                                                       DONALD J. TRUMP, President of the
 CENTRO PRESENTE, et al.,                              United States, in his official capacity, et al.,

 By their attorneys,                                   By their attorneys,

 /s/ Kevin P. O’Keefe                                  JOSEPH H. HUNT
 Oren Nimni (BBO #691821)                              Assistant Attorney General
 Oren Sellstrom (BBO# 569045)
 Iván Espinoza-Madrigal (Admitted Pro Hac Vice)        JOHN R. TYLER


                                                   5
        Case 1:18-cv-10340-DJC Document 80 Filed 04/03/19 Page 6 of 7



LAWYERS’ FOR CIVIL RIGHTS                    Assistant Branch Director
61 Batterymarch Street, 5th Floor
Boston, Massachusetts 02110
(617) 988-0624                               /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER
Eric J. Marandett (BBO# 561730)              IL Bar No. 6286601
                                             Senior Trial Counsel
Carlos J. Perez-Albuerne (BBO# 640446)
                                             United States Department of Justice
Kevin P. O’Keefe (BBO# 697101)               Civil Division, Federal Programs Branch
Xing-Yin Ni (BBO# 693876)                    1100 L Street NW, Room 11020
Leah R. Milbauer (BBO# 703717)               Washington, DC 20530
Allison S. Ercolano (BBO# 698601)            Tel.: (202) 353-9265
Natalia Smychkovich (BBO# 699289)            Fax: (202) 616-8460
Margaret J. Burnside (BBO# 698763)           E-mail: adam.kirschner@usdoj.gov
CHOATE, HALL & STEWART LLP
Two International Place                      Mailing Address:
Boston, Massachusetts 02110                  Post Office Box 883
Tel.: (617) 248-5000                         Washington, D.C. 20044
Fax: (617) 248-4000
                                             Courier Address:
                                             1100 L Street NW, Room 11020
Dated: April 3, 2019                         Washington, D.C. 20005




                                         6
          Case 1:18-cv-10340-DJC Document 80 Filed 04/03/19 Page 7 of 7



                       CERTIFICATE UNDER LOCAL RULE 7.1(a)(2)


        Pursuant to Local Rule 7.1(a)(2), the undersigned counsel hereby certify that counsel for
Plaintiffs and Defendants have conferred concerning the subject matter of this motion in an effort
to resolve or narrow the issues raised herein, and that counsel for the respective parties assent to
the relief requested.

Dated: April 3, 2019                                          /s/ Kevin P. O’Keefe
                                                              KEVIN P. O’KEEFE


                                                              /s/ Adam D. Kirschner
                                                              ADAM D. KIRSCHNER


                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the Court’s CM/ECF system will be
served electronically to the registered participates as identified on the Notice of Electronic Filing
(NEF) and a PDF copy will be sent via e-mail to those indicated as non-registered participants on
April 3, 2019.

                                                              /s/ Adam D. Kirschner
                                                              ADAM D. KIRSCHNER
